Petition for rehearing denied April 21, 1936                        ON PETITION FOR REHEARING                             (56 P.2d 1141)
In a petition for rehearing, the appellant, defendant in the circuit court, asserts that it affirmatively appears from the record that error was committed in overruling the demurrer to the amended reply, and that therefore it will be presumed that prejudice to the defendant therefrom resulted: citing in support thereof Lintner v. Wiles, 70 Or. 350 (141 P. 871).
In his answer the defendant affirmatively alleged that "prior to the commencement of this action this defendant had duly and fully performed all the terms and obligations" of the contract of exchange "upon his part to be kept and performed, except in so far as performance thereof was rendered impossible by the attempted repudiation of the contract by the plaintiff". It was further alleged in this affirmative answer "that plaintiff herein has not complied with the terms of said contract" in certain particulars. These affirmative *Page 353 
allegations, as well as others in defendant's answer, are denied by the plaintiff in his amended reply.
Plaintiff in his further and separate amended reply averred that after the contract of exchange was entered into the defendant "defaulted in the performance of said contract and did not comply with the terms thereof by furnishing and providing abstract of title and other things in said contract by him to be performed within the time specified in said contract; that the plaintiff herein, forthwith after the expiration of the time mentioned in said contract, refused to further perform said contract because of said breach and non-performance on the part of said defendant". The pleadings and other proceedings in a suit brought by the defendant herein against the plaintiff, for specific performance, were referred to and set forth as exhibits to such reply, and it was averred that by said proceedings the matters attempted to be litigated by the defendant herein areres judicata.
Regardless of the reason, if any, assigned by the circuit court for overruling the demurrer to the amended reply, no error was thereby committed. The affirmative matter in the amended reply was not limited to the plea of res judicata alone. Since the performance of the contract on the part of the defendant and non-performance thereof on the part of plaintiff are material allegations in defendant's answer, the plaintiff had the right in his amended reply to set forth the reason why he refused to proceed with the contract. This he has done.
The petition for rehearing is denied.
CAMPBELL, C.J., and BEAN and RAND, JJ., concur. *Page 354